935 F.2d 1286Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Glenn Russell HALL, Jr., Plaintiff-Appellant,v.R.M. MUNCY, Warden, Defendant-Appellee,andTyre, Medical Technician, Defendant.
No. 90-6398.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 26, 1990.Decided June 19, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, Magistrate Judge.  (CA-89-75-R)
Glenn Russell Hall, Jr., appellant pro se.
Mark Ralph Davis, Office of the Attorney General of Virginia, Richmond, Va., for appellee.
F.D.Va.
Dismissed.
Before WILKINS, Circuit Judge, and BUTZNER and CHAPMAN, Senior Circuit Judges.
PER CURIAM:


1
Glenn Russell Hall appeals the magistrate's grant of summary judgment to one of the defendants in his 42 U.S.C. Sec. 1983 suit.  We dismiss the appeal for lack of jurisdiction.1


2
Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."    Catlin v. United States, 324 U.S. 229, 233 (1945).


3
As the order appealed from is not a final order, it is not appealable under 28 U.S.C. Sec. 1291.  The district court has not directed entry of final judgment as to particular claims or parties under Fed.R.Civ.P. 54(b), nor is the order appealable under the provisions of 28 U.S.C. Sec. 1292.  Finally, the order is not appealable as a collateral order under Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


4
Finding no basis for appellate jurisdiction, we dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


5
DISMISSED.



1
 We note that the magistrate judge's order of dismissal was issued improperly--a magistrate judge lacks the authority to enter a dispositive order when, as here, the district court refers a case for an evidentiary hearing and/or recommendation.  See 28 U.S.C. Sec. 636(b)(1)